DETAILED ACTION
Claims 1-23 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 10/20/22, have been fully considered but are not persuasive.
Applicant’s arguments regarding the rejection under 35 U.S.C. § 103 (pages 7-10) are moot in view of the newly cited reference Jaramillo; also note that Harris is no longer cited in the rejection.
For at least these reasons, the rejection of the claims is maintained.
Claim Objections
The claims are objected to because of the following informalities: 
In claim 1, it appears that the phrase ‘the listing of vehicle components are to a produced good on a vehicle’ should read ‘the listing of vehicle components are attached to a produced good on a vehicle’.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salvaggio U.S. Patent Publication No. 20140292026  (hereinafter Salvaggio) in view of
Baumgartner et al. U.S. Patent Publication No. 20080125895 (hereinafter Baumgartner) and further in view of Jaramillo U.S. Patent Publication No. 20050267816 (hereinafter Jaramillo).
Regarding claim 1, Salvaggio teaches a method for production of vehicle components directed by a consumer interacting with a computer [0018-0019 —  a method of manufacturing a shell for a vehicle component; 0050-0053, Fig. 5 —  A vehicle owner or other user may use an electronic ordering system to specify and order customized vehicle components in the form of customized carbon fiber shells… a vehicle owner generally interacts with an electronic portal or computer application… a server], comprising: 
retrieving a set of vehicle components from a vehicle component database, components of the set of vehicle components are attached to a produced good on a vehicle [0040-0042, Figs. 1-3 — halves of the tank shell 10 of FIG. 1 can be mounted on the tank 12 (attached to produced good); 0054, Fig. 6 — application 506 renders corresponding vehicle components and radio buttons 604 on the screen 600 allowing the customer to select one or more of the available components to be customized; 0052, 0055-0057 — The back-end rendering component 52 interacts with multiple databases containing available vehicles and vehicle components to both render the customized vehicle for the customer]; 
displaying a subset of the set of vehicle components to the consumer [0054, Fig. 6 —  The customer may select the make or manufacturer of the vehicle with radio buttons 602, and the application 506 may display the available vehicle models 601 along with selectable radio buttons to enable a user to select which vehicle model for which to produce a customized carbon fiber shell. Once the customer selects the make and model and, if needed, year of the vehicle to customize, the application 506 may render a representative vehicle in the window 603 with highlighted vehicle components indicating the particular components of that vehicle for which customized carbon fiber shells can be produced. The application 506 renders corresponding vehicle components and radio buttons 604 on the screen 600 allowing the customer to select one or more of the available components to be customized];
selecting a vehicle component for coupling to the produced good from the vehicle component database based on a selection input from the consumer from the subset of vehicle components [0054, Fig. 6 — application 506 renders corresponding vehicle components and radio buttons 604 on the screen 600 allowing the customer to select one or more of the available components to be customized]; 
following receipt of the selection input from the consumer, the computer generating an output data file from data for the vehicle component from the vehicle component database, the output data file being configured to be readable by a production machine and to instruct the production machine to produce the vehicle component [0023 — the method can further comprise enabling the user to place an order for the shell component according to the rendering that was updated, processing payment information provided by the user to complete the order, and transmitting information associated with the order to a manufacturing entity; 0051-0053 —  back-end rendering component 52 interacts with multiple databases containing available vehicles and vehicle components to both render the customized vehicle for the customer, and when the order is accepted, transmit the necessary details defining the shell component to be manufactured to the back-end ordering component 53…   the customer, sends the completed order to a factory where the shell is manufactured according to the specifications of the user… The compiled design details entered by the customer 515 are electronically transmitted from a front end client graphical application 506 to a back-end server rendering application 507 via a communications network ]; 
transmitting the output data file to the production machine to instruct the production machine to produce the vehicle component [0051-0053 — The compiled design details entered by the customer 515 are electronically transmitted from a front end client graphical application 506 to a back-end server rendering application 507 via a communications network; 0061 — factory 512 may manufacture the visually customized carbon fiber shell using the specifications electronically transmitted from the ordering application 511 which may include data pertaining to the type or shape and size of the carbon fiber shell to be manufactured, the thickness of the carbon fiber shell, the design and lighting effects to be put on the carbon fiber shell]; and 
wherein the vehicle component produced by the production machine is attachable to the produced good for the vehicle [0013 — the shell is manufactured according to the specified design and may then be shipped or otherwise delivered to the user, at which time the user can install the customized shell onto the vehicle; 0040-0042, Figs. 1-3 — halves of the tank shell 10 of FIG. 1 can be mounted on the tank 12 (attached to produced good)].
But Salvaggio fails to clearly specify a listing of vehicle components and displaying a listing of vehicle components to the consumer based on a time period defined by a manufacturer associated with the vehicle components or a consumer subscription for purchasing promotional vehicle components and promotional vehicle components.  
However, Baumgartner teaches listing of vehicle components and displaying a subset of the listing of vehicle components to the consumer [0047 — FIG. 9 shows output 68 representing vehicle components 28, e.g., 28a, 28b, and 28e, selected as a result of computer 12 performing algorithms — a selected list is shown].
Salvaggio and Baumgartner are analogous art.  They relate to vehicle component management systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method for vehicle component manufacturing, as taught by Salvaggio, by incorporating the above limitations, as taught by Baumgartner.  
One of ordinary skill in the art would have been motivated to do this modification in order to present a set of vehicle components in a known list format familiar to a user.  In addition, it would be obvious to simply substitute the list of Baumgartner for the set display of Salvaggio for the predictable result of a method for vehicle component manufacturing utilizing lists.
But the combination of Salvaggio and Baumgartner fails to clearly specify displaying vehicle related information to the consumer based on a time period defined by a manufacturer associated with the vehicle components or a consumer subscription for purchasing promotional vehicle related items and promotional vehicle related items.
However, Jaramillo teaches displaying vehicle related information to the consumer based on a time period defined by a manufacturer associated with the vehicle component or a consumer subscription for purchasing promotional vehicle related items and promotional vehicle related items [0050-0051, Fig. 3 — the user may receive additional promotional offers… The software application may then prompt the mobile device user to enter a particular merchant type, such as a merchant type for automobiles (vehicles)… The software application on the mobile device may show available merchant offerings for the selected merchant type (vehicle products)…The offerings from the merchants may include address and telephone information for the merchants, as well as special discounts for shopping network subscribers… subscribers to the shopping network may show a membership card to merchants to verify membership… the latest product offerings (vehicle products) can be downloaded onto the mobile device whenever a mobile device user attempts to search for offerings on the mobile device; 0057-0059 — The subscription system is not limited to forming contracts and accepting offers in the real estate industry, but may be used in other industries, such as… the automobile industry…  subscribing to the subscriber system can also allow the mobile device user to have access to the discounts and promotions for the shopping network; 0068 —  the subscribers may have a fee-based subscription to the shopping network ].
Salvaggio, Baumgartner and Jaramillo are analogous art.  They relate to vehicle and vehicle component management systems and Jaramillo is pertinent to the problem being solved.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method for vehicle component manufacturing, as taught by the combination of Salvaggio and Baumgartner, by incorporating the above limitations, as taught by Jaramillo.  
One of ordinary skill in the art would have been motivated to do this modification in order to generate income by collecting an appropriate subscription fee while providing promotional deals and bargains to customers/subscribers and increasing customer retention and loyalty, as suggested by Jaramillo [0020-0022, 0043, 0068].
Regarding claim 12, the combination of Salvaggio, Baumgartner and Jaramillo teaches all the limitations of the base claims as outlined above.  
Further, Salvaggio teaches providing the vehicle the vehicle component produced by the production machine to the consumer for coupling the vehicle component to the produced good mounted to the vehicle for moving with the vehicle [0040-0042, Figs. 1-3 — halves of the tank shell 10 of FIG. 1 can be mounted on the tank 12 (moving with the vehicle); 0052 — back-end ordering component 53 also accepts customer payments and coordinates the shipment of the order to the home or other delivery location of the customer.].
Further, Jaramillo teaches promotional vehicle related items [0050-0051, Fig. 3 — the user may receive additional promotional offers… The software application may then prompt the mobile device user to enter a particular merchant type, such as a merchant type for automobiles (vehicles)… The software application on the mobile device may show available merchant offerings for the selected merchant type (vehicle products)…The offerings from the merchants may include address and telephone information for the merchants, as well as special discounts for shopping network subscribers… subscribers to the shopping network may show a membership card to merchants to verify membership… the latest product offerings (vehicle products) can be downloaded onto the mobile device whenever a mobile device user attempts to search for offerings on the mobile device; 0057-0059 — The subscription system is not limited to forming contracts and accepting offers in the real estate industry, but may be used in other industries, such as… the automobile industry…  subscribing to the subscriber system can also allow the mobile device user to have access to the discounts and promotions for the shopping network; 0068 —  the subscribers may have a fee-based subscription to the shopping network ].
Regarding claim 13, Salvaggio teaches a system for production of vehicle components for a produced good linked to a vehicle [0050-0053, Fig. 5 —  A vehicle owner or other user may use an electronic ordering system to specify and order customized vehicle components in the form of customized carbon fiber shells… a vehicle owner generally interacts with an electronic portal or computer application… a server… This factory has the ability to fabricate whole carbon fiber shells; 0013 — the shell is manufactured according to the specified design and may then be shipped or otherwise delivered to the user, at which time the user can install the customized shell onto the vehicle; 0040-0042, Figs. 1-3 — halves of the tank shell 10 of FIG. 1 can be mounted on the tank 12] comprising: 
a production machine [0052, Fig. 5 —  This factory has the ability to fabricate whole carbon fiber shells; 0061 —  factory 512 may manufacture the visually customized carbon fiber shell ]; 
a processor [0024 — the system comprises… a processor ]; a non-transitory computer readable storage medium having a program code executable by the processor [0025 —  The non-transitory computer-readable storage medium stores a plurality of instructions which, when executed by a processor, cause the processor to enable a user to select a vehicle parameter and a vehicle component over which a shell component will be placed when mounted on a vehicle], the program code configured to: 
retrieve a set of vehicle components for coupling to an assembly comprising the produced good from a vehicle component database [0040-0042, Figs. 1-3 — halves of the tank shell 10 of FIG. 1 can be mounted on the tank 12 (attached to produced good); 0054, Fig. 6 — application 506 renders corresponding vehicle components and radio buttons 604 on the screen 600 allowing the customer to select one or more of the available components to be customized; 0052, 0055-0057 — The back-end rendering component 52 interacts with multiple databases containing available vehicles and vehicle components to both render the customized vehicle for the customer]; 
display a subset of the list of vehicle components to the consumer[0054, Fig. 6 —  The customer may select the make or manufacturer of the vehicle with radio buttons 602, and the application 506 may display the available vehicle models 601 along with selectable radio buttons to enable a user to select which vehicle model for which to produce a customized carbon fiber shell. Once the customer selects the make and model and, if needed, year of the vehicle to customize, the application 506 may render a representative vehicle in the window 603 with highlighted vehicle components indicating the particular components of that vehicle for which customized carbon fiber shells can be produced. The application 506 renders corresponding vehicle components and radio buttons 604 on the screen 600 allowing the customer to select one or more of the available components to be customized];
receive a selection input from the subset of the set of vehicle components from a user [0054, Fig. 6 — application 506 renders corresponding vehicle components and radio buttons 604 on the screen 600 allowing the customer to select one or more of the available components to be customized]; 
select a vehicle component from the vehicle component database based on the selection input [0054, Fig. 6 — application 506 renders corresponding vehicle components and radio buttons 604 on the screen 600 allowing the customer to select one or more of the available components to be customized]; and 
generate an output data file from data for the vehicle component selected from the vehicle component database, the output data file configured to be readable by the production machine and to instruct the production machine to produce the vehicle component for coupling to the assembly of the produced good [0023 — the method can further comprise enabling the user to place an order for the shell component according to the rendering that was updated, processing payment information provided by the user to complete the order, and transmitting information associated with the order to a manufacturing entity; 0051-0053 —  back-end rendering component 52 interacts with multiple databases containing available vehicles and vehicle components to both render the customized vehicle for the customer, and when the order is accepted, transmit the necessary details defining the shell component to be manufactured to the back-end ordering component 53…   the customer, sends the completed order to a factory where the shell is manufactured according to the specifications of the user… The compiled design details entered by the customer 515 are electronically transmitted from a front end client graphical application 506 to a back-end server rendering application 507 via a communications network ]; and 
transmit the output data file to the production machine to instruct the production machine to produce the vehicle component for coupling to the assembly of the produced good [0051-0053 — The compiled design details entered by the customer 515 are electronically transmitted from a front end client graphical application 506 to a back-end server rendering application 507 via a communications network ; 0061 — factory 512 may manufacture the visually customized carbon fiber shell using the specifications electronically transmitted from the ordering application 511 which may include data pertaining to the type or shape and size of the carbon fiber shell to be manufactured, the thickness of the carbon fiber shell, the design and lighting effects to be put on the carbon fiber shell; 0013 — he shell is manufactured according to the specified design and may then be shipped or otherwise delivered to the user, at which time the user can install the customized shell onto the vehicle; 0040-0042, Figs. 1-3 — halves of the tank shell 10 of FIG. 1 can be mounted on the tank 12 (coupled to the assembly of the produced good)].
But Salvaggio fails to clearly specify a listing of vehicle components and displaying a listing of vehicle components to the consumer based on a time period defined by a manufacturer associated with the vehicle components or a consumer subscription for purchasing promotional vehicle components and promotional vehicle components.  
However, Baumgartner teaches listing of vehicle components and displaying a subset of the listing of vehicle components to the consumer [0047 — FIG. 9 shows output 68 representing vehicle components 28, e.g., 28a, 28b, and 28e, selected as a result of computer 12 performing algorithms — a selected list is shown].
Salvaggio and Baumgartner are analogous art.  They relate to vehicle component management systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method for vehicle component manufacturing, as taught by Salvaggio, by incorporating the above limitations, as taught by Baumgartner.  
One of ordinary skill in the art would have been motivated to do this modification in order to present a set of vehicle components in a known list format familiar to a user.  In addition, it would be obvious to simply substitute the list of Baumgartner for the set display of Salvaggio for the predictable result of a method for vehicle component manufacturing utilizing lists.
But the combination of Salvaggio and Baumgartner fails to clearly specify displaying vehicle related information to the consumer based on a time period defined by a manufacturer associated with the vehicle components or a consumer subscription for purchasing promotional vehicle related items and promotional vehicle related items.
However, Jaramillo teaches displaying vehicle related information to the consumer based on a time period defined by a manufacturer associated with the vehicle component or a consumer subscription for purchasing promotional vehicle related items and promotional vehicle related items [0050-0051, Fig. 3 — the user may receive additional promotional offers… The software application may then prompt the mobile device user to enter a particular merchant type, such as a merchant type for automobiles (vehicles)… The software application on the mobile device may show available merchant offerings for the selected merchant type (vehicle products)…The offerings from the merchants may include address and telephone information for the merchants, as well as special discounts for shopping network subscribers… subscribers to the shopping network may show a membership card to merchants to verify membership… the latest product offerings (vehicle products) can be downloaded onto the mobile device whenever a mobile device user attempts to search for offerings on the mobile device; 0057-0059 — The subscription system is not limited to forming contracts and accepting offers in the real estate industry, but may be used in other industries, such as… the automobile industry…  subscribing to the subscriber system can also allow the mobile device user to have access to the discounts and promotions for the shopping network; 0068 —  the subscribers may have a fee-based subscription to the shopping network ].
Salvaggio, Baumgartner and Jaramillo are analogous art.  They relate to vehicle and vehicle component management systems and Jaramillo is pertinent to the problem being solved.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method for vehicle component manufacturing, as taught by the combination of Salvaggio and Baumgartner, by incorporating the above limitations, as taught by Jaramillo.  
One of ordinary skill in the art would have been motivated to do this modification in order to generate income by collecting an appropriate subscription fee while providing promotional deals and bargains to customers/subscribers and increasing customer retention and loyalty, as suggested by Jaramillo [0020-0022, 0043, 0068].
Claim(s) 2-8, 11, 14-20 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Salvaggio, Baumgartner and Jaramillo in view of Levy et al. U.S. Patent Publication No. 20170372284 (hereinafter Levy).
Regarding claim 2, the combination of Salvaggio, Baumgartner and Jaramillo teaches all the limitations of the base claims as outlined above.  
But the combination of Salvaggio, Baumgartner and Jaramillo fails to clearly specify that the production machine comprises one of a 3D printer, a mill, a lathe, and an extruder.
However, Levy teaches that the production machine comprises one of a 3D printer, a mill, a lathe, and an extruder [0001 — three-dimensional (3D) printing, also known as additive manufacturing, is the process of making a solid 3D object from a digital file; 0056 — the user may be able to request the 3D model file and associated print specification file sent directly to their home 3D printer.].
Salvaggio, Baumgartner, Jaramillo and Levy are analogous art.  They relate to vehicle and vehicle component management systems and Jaramillo is pertinent to the problem being solved.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method for vehicle component manufacturing, as taught by the combination of Salvaggio, Baumgartner and Jaramillo, by incorporating the above limitations, as taught by Levy.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize a popular fabrication technology that enables a user to customize components and conveniently create them at home, as suggested by Levy [0036, 0056].
Regarding claim 3, the combination of Salvaggio, Baumgartner, Jaramillo and Levy teaches all the limitations of the base claims as outlined above.  
Further, Salvaggio, teaches that the vehicle component database is remotely located from the production machine and is accessed through a network [0051-0053 —  back-end rendering component 52 interacts with multiple databases containing available vehicles and vehicle components to both render the customized vehicle for the customer, and when the order is accepted, transmit the necessary details defining the shell component to be manufactured to the back-end ordering component 53…   the customer, sends the completed order to a factory where the shell is manufactured according to the specifications of the user… The compiled design details entered by the customer 515 are electronically transmitted from a front end client graphical application 506 to a back-end server rendering application 507 via a communications network ].
Regarding claim 4, the combination of Salvaggio, Baumgartner, Jaramillo and Levy teaches all the limitations of the base claims as outlined above.  
Further, Salvaggio teaches identifying a particular produced good in order to generate a listing of vehicle components relevant to the particular produced good from the vehicle component database [0013, 0054, Figs. 1-3 — This ordering system may enable the user to select the type (e.g., make, model and year) of vehicle to which the carbon fiber shell is to be applied, may enable the user to select the component of the vehicle (e.g., a fender, a tank or some other component) on which the shell is to be placed or mounted,].
Regarding claim 5, the combination of Salvaggio, Baumgartner, Jaramillo and Levy teaches all the limitations of the base claims as outlined above.  
Further, Salvaggio teaches receiving a modification input from the consumer; and modifying the vehicle component selected from the vehicle component database in accordance with the modification input before generating the output data file [0053-0054, Fig. 6 —  The compiled design details entered by the customer 515 are electronically transmitted from a front end client graphical application 506 to a back-end server rendering application 507 via a communications network … application 506 and used to enable a customer to interact with the front-end client graphical application 506 to select parameters that define the carbon fiber shell to be made, such as a vehicle make and model and year, and that enables the customer to specify a particular vehicle component to customize.; 0054-0058, Figs. 6-8 — application windows that allow a customer to customize a component ].
Further, Jaramillo teaches promotional vehicle related items [0050-0051, Fig. 3 — the user may receive additional promotional offers… The software application may then prompt the mobile device user to enter a particular merchant type, such as a merchant type for automobiles (vehicles)… The software application on the mobile device may show available merchant offerings for the selected merchant type (vehicle products)…The offerings from the merchants may include address and telephone information for the merchants, as well as special discounts for shopping network subscribers… subscribers to the shopping network may show a membership card to merchants to verify membership… the latest product offerings (vehicle products) can be downloaded onto the mobile device whenever a mobile device user attempts to search for offerings on the mobile device; 0057-0059 — The subscription system is not limited to forming contracts and accepting offers in the real estate industry, but may be used in other industries, such as… the automobile industry…  subscribing to the subscriber system can also allow the mobile device user to have access to the discounts and promotions for the shopping network; 0068 —  the subscribers may have a fee-based subscription to the shopping network ].
Regarding claim 6, the combination of Salvaggio, Baumgartner, Jaramillo and Levy teaches all the limitations of the base claims as outlined above.  
Further, Salvaggio teaches that the modifying comprises changing a design on the selected vehicle component [0057 — The carbon fiber shell rendering 706 can be visually customized by background color, in the plurality of options illustrated by boxes 708. Further, logos and decals, consistent with or as stored in the database 509 of FIG. 5 may be presented to the customer for addition to the carbon fiber shell rendering 706 as the decal 707 as applied to the shell rendering 706.].
Further, Jaramillo teaches promotional vehicle related items [0050-0051, Fig. 3 — the user may receive additional promotional offers… The software application may then prompt the mobile device user to enter a particular merchant type, such as a merchant type for automobiles (vehicles)… The software application on the mobile device may show available merchant offerings for the selected merchant type (vehicle products)…The offerings from the merchants may include address and telephone information for the merchants, as well as special discounts for shopping network subscribers… subscribers to the shopping network may show a membership card to merchants to verify membership… the latest product offerings (vehicle products) can be downloaded onto the mobile device whenever a mobile device user attempts to search for offerings on the mobile device; 0057-0059 — The subscription system is not limited to forming contracts and accepting offers in the real estate industry, but may be used in other industries, such as… the automobile industry…  subscribing to the subscriber system can also allow the mobile device user to have access to the discounts and promotions for the shopping network; 0068 —  the subscribers may have a fee-based subscription to the shopping network ].
Regarding claim 7, the combination of Salvaggio, Baumgartner, Jaramillo and Levy teaches all the limitations of the base claims as outlined above.  
Further, Salvaggio teaches that the modifying comprises changing the selected vehicle component [0057 — The carbon fiber shell rendering 706 can be visually customized by background color, in the plurality of options illustrated by boxes 708. Further, logos and decals, consistent with or as stored in the database 509 of FIG. 5 may be presented to the customer for addition to the carbon fiber shell rendering 706 as the decal 707 as applied to the shell rendering 706].
Further, Jaramillo teaches promotional vehicle related items [0050-0051, Fig. 3 — the user may receive additional promotional offers… The software application may then prompt the mobile device user to enter a particular merchant type, such as a merchant type for automobiles (vehicles)… The software application on the mobile device may show available merchant offerings for the selected merchant type (vehicle products)…The offerings from the merchants may include address and telephone information for the merchants, as well as special discounts for shopping network subscribers… subscribers to the shopping network may show a membership card to merchants to verify membership… the latest product offerings (vehicle products) can be downloaded onto the mobile device whenever a mobile device user attempts to search for offerings on the mobile device; 0057-0059 — The subscription system is not limited to forming contracts and accepting offers in the real estate industry, but may be used in other industries, such as… the automobile industry…  subscribing to the subscriber system can also allow the mobile device user to have access to the discounts and promotions for the shopping network; 0068 —  the subscribers may have a fee-based subscription to the shopping network ].
Further, Levy teaches that the modifying comprises changing a dimension [0036 — Examples of alterations that may be made for altered versions include, but are not limited to, one or more of changing the size of the object, changing the color of the object, changing the material the object is printed in, changing the resolution of the printing, adding a watermark to the object, adding or removing a feature or element of the object, and adding visual content (e.g., text and/or image(s)) onto the object.].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method for vehicle component manufacturing, as taught by the combination of Salvaggio, Baumgartner, Jaramillo and Levy, by incorporating the above limitations, as taught by Levy.  
One of ordinary skill in the art would have been motivated to do this modification in order to enable a user to customize to the size of components, as suggested by Levy [0036].
Regarding claim 8, the combination of Salvaggio, Baumgartner, Jaramillo and Levy teaches all the limitations of the base claims as outlined above.  
Further, Salvaggio teaches that the modifying comprises adding text or a graphic logo to a surface of the selected vehicle component [0045 — ] Differing types of visual designs may be placed or painted onto the exterior surface of the carbon fiber shell halves according to the specifications of the user. These visual designs may include painted designs or color schemes, decals, logos, words, signs, symbols, mascots, artistic designs, or any combination thereof; 0057 —  The carbon fiber shell rendering 706 can be visually customized by background color, in the plurality of options illustrated by boxes 708. Further, logos and decals, consistent with or as stored in the database 509 of FIG. 5 may be presented to the customer for addition to the carbon fiber shell rendering 706 as the decal 707 as applied to the shell rendering 706].
Further, Jaramillo teaches promotional vehicle related items [0050-0051, Fig. 3 — the user may receive additional promotional offers… The software application may then prompt the mobile device user to enter a particular merchant type, such as a merchant type for automobiles (vehicles)… The software application on the mobile device may show available merchant offerings for the selected merchant type (vehicle products)…The offerings from the merchants may include address and telephone information for the merchants, as well as special discounts for shopping network subscribers… subscribers to the shopping network may show a membership card to merchants to verify membership… the latest product offerings (vehicle products) can be downloaded onto the mobile device whenever a mobile device user attempts to search for offerings on the mobile device; 0057-0059 — The subscription system is not limited to forming contracts and accepting offers in the real estate industry, but may be used in other industries, such as… the automobile industry…  subscribing to the subscriber system can also allow the mobile device user to have access to the discounts and promotions for the shopping network; 0068 —  the subscribers may have a fee-based subscription to the shopping network ].
Regarding claim 11, the combination of Salvaggio, Baumgartner, and Jaramillo teaches all the limitations of the base claims as outlined above.  
Further, Salvaggio teaches retrieving the listing from the vehicle component database comprises retrieving the listing from a remote vehicle component database [0055-0057, Fig. 5 — rendering application 507 has access to a vehicle database 508 that contains design and/or configuration data pertaining to a plurality of representative vehicles for which customized carbon fiber shells may be produced. That is, the database 508 may store rendering data for each of a number of vehicles and rendering and manufacturing data for the carbon fiber shells… logos and decals, consistent with or as stored in the database 509 of FIG. 5 may be presented to the customer] and a manufacturer [0052, Fig. 5 —  a factory where the shell is manufactured according to the specifications of the user] and wherein providing the vehicle component to the consumer comprises instructing the production machine to produce the vehicle component [0023 — the method can further comprise enabling the user to place an order for the shell component according to the rendering that was updated, processing payment information provided by the user to complete the order, and transmitting information associated with the order to a manufacturing entity.].  It would be obvious to one of ordinary skill in the art to locate the database with a manufacturer to improve access to the original designs, improve security of the designs or to reduce overall costs by using a single facility.
Further, Jaramillo teaches promotional vehicle related items [0050-0051, Fig. 3 — the user may receive additional promotional offers… The software application may then prompt the mobile device user to enter a particular merchant type, such as a merchant type for automobiles (vehicles)… The software application on the mobile device may show available merchant offerings for the selected merchant type (vehicle products)…The offerings from the merchants may include address and telephone information for the merchants, as well as special discounts for shopping network subscribers… subscribers to the shopping network may show a membership card to merchants to verify membership… the latest product offerings (vehicle products) can be downloaded onto the mobile device whenever a mobile device user attempts to search for offerings on the mobile device; 0057-0059 — The subscription system is not limited to forming contracts and accepting offers in the real estate industry, but may be used in other industries, such as… the automobile industry…  subscribing to the subscriber system can also allow the mobile device user to have access to the discounts and promotions for the shopping network; 0068 —  the subscribers may have a fee-based subscription to the shopping network ].
But the combination of Salvaggio, Baumgartner, and Jaramillo fails to clearly specify the production machine located with the consumer.
However, Levy teaches the production machine located with the consumer [0056 — the user may be able to request the 3D model file and associated print specification file sent directly to their home 3D printer.].
Salvaggio, Baumgartner, Jaramillo and Levy are analogous art.  They relate to vehicle and vehicle component management systems and Jaramillo is pertinent to the problem being solved.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method for vehicle component manufacturing, as taught by the combination of Salvaggio, Baumgartner and Jaramillo, by incorporating the above limitations, as taught by Levy.  
One of ordinary skill in the art would have been motivated to do this modification in order to enable a user to customize components and conveniently create them at home, as suggested by Levy [0036, 0056].
Regarding claim 14, the combination of Salvaggio, Baumgartner and Jaramillo teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 2.  
Regarding claim 15, the combination of Salvaggio, Baumgartner, Jaramillo and Levy teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 3.  
Regarding claim 16, the combination of Salvaggio, Baumgartner, Jaramillo and Levy teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 4.  
Regarding claim 17, the combination of Salvaggio, Baumgartner, Jaramillo and Levy teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 5.  
Regarding claim 18, the combination of Salvaggio, Baumgartner, Jaramillo and Levy teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 6.  
Regarding claim 19, the combination of Salvaggio, Baumgartner, Jaramillo and Levy teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 7.  
Regarding claim 20, the combination of Salvaggio, Baumgartner, Jaramillo and Levy teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 8.  
Regarding claim 22, the combination of Salvaggio, Baumgartner and Jaramillo teaches all the limitations of the base claims as outlined above.  
Further, Salvaggio teaches an input/output module configured to communicate electronically [0053 —  The compiled design details entered by the customer 515 are electronically transmitted from a front end client graphical application 506 to a back-end server rendering application 507 via a communications network (such as the internet)] and a production machine [0052, Fig. 5 —  This factory has the ability to fabricate whole carbon fiber shells; 0061 —  factory 512 may manufacture the visually customized carbon fiber shell ].
But the combination of Salvaggio, Baumgartner and Jaramillo fails to clearly specify an input/output module configured to communicate electronically with the production machine.
However, Levy teaches an input/output module configured to communicate electronically with the production machine [0056 — the user may be able to request the 3D model file and associated print specification file sent directly to their home 3D printer.; 0063-0065, Fig. 5 — network 506 can be, but is not limited to, a cellular network (e.g., wireless phone), a point-to-point dial up connection, a satellite network, the Internet, a local area network (LAN), a wide area network (WAN), a WiFi network, an ad hoc network or a combination thereof. Such networks are widely used to connect various types of network elements, such as hubs, bridges, routers, switches, servers, and gateways … the file owner 510 may send the received print request to a specified printer 512 associated with the file owner computing system. The marketplace and the various destinations can communicate over network 506.].
Salvaggio, Baumgartner, Jaramillo and Levy are analogous art.  They relate to vehicle and vehicle component management systems and Jaramillo is pertinent to the problem being solved.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method for vehicle component manufacturing, as taught by the combination of Salvaggio, Baumgartner and Jaramillo, by incorporating the above limitations, as taught by Levy.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize a convenient known communication method to enable a user to customize components and conveniently create them at home, as suggested by Levy [0036, 0056, 0063].
Regarding claim 23, the combination of Salvaggio, Baumgartner, Jaramillo and Levy teaches all the limitations of the base claims as outlined above.
Further, Salvaggio teaches that the program code is further configured to identify a modifiable area of the vehicle component and a non-modifiable area of the vehicle component, and modifying the vehicle component comprises changing the modifiable area while keeping the non-modifiable area intact [0053-0054 — application 506 is stored in the memory 518 if desired and executes on the processor to enable a user to specify visual customizations the user wants to see rendered on a specified carbon fiber shell.; 0056-0059, Figs. 7-9 —only the side areas of gas tank 904, front wheel well 905, and the rear fender 902 are modifiable, other areas are not altered, i.e. left intact].
Further, Jaramillo teaches promotional vehicle related items [0050-0051, Fig. 3 — the user may receive additional promotional offers… The software application may then prompt the mobile device user to enter a particular merchant type, such as a merchant type for automobiles (vehicles)… The software application on the mobile device may show available merchant offerings for the selected merchant type (vehicle products)…The offerings from the merchants may include address and telephone information for the merchants, as well as special discounts for shopping network subscribers… subscribers to the shopping network may show a membership card to merchants to verify membership… the latest product offerings (vehicle products) can be downloaded onto the mobile device whenever a mobile device user attempts to search for offerings on the mobile device; 0057-0059 — The subscription system is not limited to forming contracts and accepting offers in the real estate industry, but may be used in other industries, such as… the automobile industry…  subscribing to the subscriber system can also allow the mobile device user to have access to the discounts and promotions for the shopping network; 0068 —  the subscribers may have a fee-based subscription to the shopping network ].
Claim(s) 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Salvaggio, Baumgartner, Jaramillo and Levy in view of Thayer et al. U.S. Patent No. 6305769 (hereinafter Thayer).
Regarding claim 9, the combination of Salvaggio, Baumgartner, Jaramillo and Levy teaches all the limitations of the base claims as outlined above.  
Further, Salvaggio teaches a vehicle component [0018-0019 —  a method of manufacturing a shell for a vehicle component; 0050-0053, Fig. 5 —  A vehicle owner or other user may use an electronic ordering system to specify and order customized vehicle components in the form of customized carbon fiber shells].
Further, Jaramillo teaches promotional vehicle related items [0050-0051, Fig. 3 — the user may receive additional promotional offers… The software application may then prompt the mobile device user to enter a particular merchant type, such as a merchant type for automobiles (vehicles)… The software application on the mobile device may show available merchant offerings for the selected merchant type (vehicle products)…The offerings from the merchants may include address and telephone information for the merchants, as well as special discounts for shopping network subscribers… subscribers to the shopping network may show a membership card to merchants to verify membership… the latest product offerings (vehicle products) can be downloaded onto the mobile device whenever a mobile device user attempts to search for offerings on the mobile device; 0057-0059 — The subscription system is not limited to forming contracts and accepting offers in the real estate industry, but may be used in other industries, such as… the automobile industry…  subscribing to the subscriber system can also allow the mobile device user to have access to the discounts and promotions for the shopping network; 0068 —  the subscribers may have a fee-based subscription to the shopping network ].
But the combination of Salvaggio, Baumgartner, Jaramillo and Levy fails to clearly specify checking a status of production of the component by the production machine; and displaying an alert to the consumer upon completion of production by the production machine.
However, Thayer teaches checking a status of production of the component by the production machine [col. 29 lines 56-65, Fig. 16 — As shown in FIG. 16, this information may be displayed in the form of a plurality of indicators 277a such that when all indicators 277a are lit, the object is complete, while if half the indicators 277a are lit, the object is halfway completed. This advantageously allows the operator to know how far along the building process is by a quick glance]; and displaying an alert to the consumer upon completion of production by the production machine [col. 31 lines 35-57, Fig. 16 — upon completion of a test print, status display 281 shows TEST COMPLETED and message display 283 shows CHECK & REMOVE TEST.].
Salvaggio, Baumgartner, Jaramillo, Levy and Thayer are analogous art.  Salvaggio, Baumgartner, Jaramillo and Levy relate to vehicle and vehicle component management systems and Jaramillo is pertinent to the problem being solved and Thayer relates to fabricating customized parts.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method for vehicle component manufacturing, as taught by the combination of Salvaggio, Baumgartner, Jaramillo, and Levy by incorporating the above limitations, as taught by Thayer.  
One of ordinary skill in the art would have been motivated to do this modification in order to keep a user informed about the status of a manufacturing operation, as suggested by Thayer [col. 29 and col. 31].
Claim(s) 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Salvaggio, Baumgartner and Jaramillo in view of Montoya U.S. Patent Publication No. 20160059786 (hereinafter Montoya).
Regarding claim 10, the combination of Salvaggio, Baumgartner, and Jaramillo teaches all the limitations of the base claims as outlined above.  
Further, Jaramillo teaches promotional vehicle related items [0050-0051, Fig. 3 — the user may receive additional promotional offers… The software application may then prompt the mobile device user to enter a particular merchant type, such as a merchant type for automobiles (vehicles)… The software application on the mobile device may show available merchant offerings for the selected merchant type (vehicle products)…The offerings from the merchants may include address and telephone information for the merchants, as well as special discounts for shopping network subscribers… subscribers to the shopping network may show a membership card to merchants to verify membership… the latest product offerings (vehicle products) can be downloaded onto the mobile device whenever a mobile device user attempts to search for offerings on the mobile device; 0057-0059 — The subscription system is not limited to forming contracts and accepting offers in the real estate industry, but may be used in other industries, such as… the automobile industry…  subscribing to the subscriber system can also allow the mobile device user to have access to the discounts and promotions for the shopping network; 0068 —  the subscribers may have a fee-based subscription to the shopping network ].
But the combination of Salvaggio, Baumgartner, and Jaramillo fails to clearly specify that the vehicle component comprises an end cap that couples to the produced good.
However, Montoya teaches that the vehicle component comprises an end cap that couples to the produced good [0009 — plastic end caps that fasten to the side bar; 0028, Fig. 1 — a side bar end cap assembly 2 illustrated generally to include a tubular vehicle side bar 10 and an end cap 20 affixed to an open end 30 of the side bar 10.].
Salvaggio, Baumgartner, Jaramillo and Montoya are analogous art.  They relate to vehicle and vehicle component management systems and Jaramillo is pertinent to the problem being solved.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the end cap of Montoya for the vehicle component of Salvaggio, Baumgartner and Jaramillo for the predictable result of  a method for vehicle end cap manufacturing.
Claim(s) 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Salvaggio, Baumgartner, and Jaramillo in view of Thayer.
Regarding claim 21, the combination of Salvaggio, Baumgartner, and Jaramillo teaches all the limitations of the base claims as outlined above.  
Further, Salvaggio teaches a vehicle component [0018-0019 —  a method of manufacturing a shell for a vehicle component; 0050-0053, Fig. 5 —  A vehicle owner or other user may use an electronic ordering system to specify and order customized vehicle components in the form of customized carbon fiber shells].
Further, Jaramillo teaches promotional vehicle related items [0050-0051, Fig. 3 — the user may receive additional promotional offers… The software application may then prompt the mobile device user to enter a particular merchant type, such as a merchant type for automobiles (vehicles)… The software application on the mobile device may show available merchant offerings for the selected merchant type (vehicle products)…The offerings from the merchants may include address and telephone information for the merchants, as well as special discounts for shopping network subscribers… subscribers to the shopping network may show a membership card to merchants to verify membership… the latest product offerings (vehicle products) can be downloaded onto the mobile device whenever a mobile device user attempts to search for offerings on the mobile device; 0057-0059 — The subscription system is not limited to forming contracts and accepting offers in the real estate industry, but may be used in other industries, such as… the automobile industry…  subscribing to the subscriber system can also allow the mobile device user to have access to the discounts and promotions for the shopping network; 0068 —  the subscribers may have a fee-based subscription to the shopping network ].
But the combination of Salvaggio, Baumgartner, and Jaramillo fails to clearly specify checking a status of production of the component by the production machine; and displaying an alert to the consumer upon completion of production by the production machine.
However, Thayer teaches checking a status of production of the component by the production machine [col. 29 lines 56-65, Fig. 16 — As shown in FIG. 16, this information may be displayed in the form of a plurality of indicators 277a such that when all indicators 277a are lit, the object is complete, while if half the indicators 277a are lit, the object is halfway completed. This advantageously allows the operator to know how far along the building process is by a quick glance]; and displaying an alert to the consumer upon completion of production by the production machine [col. 31 lines 35-57, Fig. 16 — upon completion of a test print, status display 281 shows TEST COMPLETED and message display 283 shows CHECK & REMOVE TEST.].
Salvaggio, Baumgartner, Jaramillo and Thayer are analogous art.  Salvaggio, Baumgartner, and Jaramillo relate to vehicle and vehicle component management systems and Jaramillo is pertinent to the problem being solved and Thayer relates to fabricating customized parts.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method for vehicle component manufacturing, as taught by the combination of Salvaggio, Baumgartner, and Jaramillo, by incorporating the above limitations, as taught by Thayer.  
One of ordinary skill in the art would have been motivated to do this modification in order to keep a user informed about the status of a manufacturing operation, as suggested by Thayer [col. 29 and col. 31].
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119